Per Curiam.
It appears affirmatively, from the case, that the plaintiff had no beneficial interest in the money collected. He was a mere attorney employed by Simmons to collect this debt; and there was no express promise by the defendant to pay the money collected to the plaintiff.
The letter of attorney was revocable at pleasure; and the law will not raise any assumpsit to the plaintiff from the facts in this case. This is, by no means, so strong a case as that of Pigott v. Thompson, (3 Bos. & Pull. 147.) and yet in that case the agent was not permitted to sue in his own name. The defendant is entitled to judgment.
Judgment for the defendant